In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County, dated April 17, 1973, as, upon reconsideration, adhered to the original decision denying their motion fdr a general preference. Order reversed insofar as appealed from, with $20 costs and disbursements against defendant, A Cleaning Contractors, and motion for a general preference granted. The injured plaintiff sustained injuries to his left shoulder and elbow, including a fracture of the humerus. Uncontroverted medical data indicate a permanent 12%% loss of use of the left arm; and, in addition, a loss of earnings of $3,120 is claimed. In our opinion, the fiscal loss and the nature and extent of the disability and functional loss claimed could, reasonably warrant an evaluation in excess of the monetary jurisdiction of the Civil Court of the City of New York (Phillips v. Beechcraft Apts., Sect. No. 1 Oorp., 36 A D 2d 729). Accordingly, a general preference should have been granted. Munder, Acting P. J., Martuscello, Shapiro, Christ and Brennan, JJ,, concur.